Citation Nr: 1033194	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-35 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome, 
also claimed as vertigo.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1978 to April 
1985.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from March 2005 and June 2005 rating decisions rendered by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a November 17, 2009, decision, the Board denied service 
connection for Meniere's syndrome/vertigo and for hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his representative, or on the Board's 
own motion, when an appellant has been denied due process of law 
or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).

This case was remanded in April 2009 for additional development.  
In an October 5, 2009, supplemental statement of the case, the RO 
informed the Veteran that he had 30 days from the date of the 
notification to respond.  On October 26, 2009, the AMC received 
additional evidence from the Veteran.  That submission is timely, 
as it is within 30 days of the date on the supplemental statement 
of the case.  The Board received the additional evidence on 
November 6, 2009.  In a November 17, 2009, decision the Board 
denied the claims listed on the title page.  It is clear from the 
November 2009 Board decision that the undersigned Acting Veterans 
Law Judge did not have the additional evidence the Veteran had 
timely submitted following the October 2009 supplemental 
statement of the case and prior to the Board's November 17, 2009, 
decision as it was not addressed in the decision.  This 
additional evidence is not duplicative of evidence that had been 
submitted previously and is relevant to the Veteran's claims of 
service connection.  Thus, the Board must vacate its November 17, 
2009, decision because the additional evidence was in the custody 
of VA at the time the Board decided the case and neither the 
Board nor the agency of original jurisdiction have had an 
opportunity to review these records.  This vacatur is based upon 
the denial of due process of law.  As such, the November 17, 
2009, Board decision denying the claim of entitlement to service 
connection for Meniere's syndrome, also claimed as vertigo, and 
hypertension, is vacated.

REMAND

In October 2009, VA received a private medical report addressing 
the etiology of the disabilities for which the Veteran seeks 
service connection.  In the November 19, 2009, decision, the 
Board relied on the findings and conclusions set forth in June 
2009 VA examination reports; however, the June 2009 VA examiners 
did not have the opportunity to review the October 2009 private 
medical report.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a medical opinion is considered adequate "where it 
is based upon consideration of the Veteran's prior medical 
history and examinations and also describes the disability, if 
any, in sufficient detail so that the Board's 'evaluation of the 
claimed disability will be a fully informed one.'"  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)).  Further, an opinion "must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions."  Id. at 124.  
Here, the examiners who conducted the June 2009 VA examinations 
did not have the opportunity to consider the private medical 
report submitted by the Veteran in October 2009.  As such, the 
Board finds that this matter must be remanded so that the 
examiners can comment on the findings and conclusions set forth 
in Dr. Bash's October 2009 report, the rationale Dr. Bash offered 
in support of his assessments, and to conduct any medical testing 
deemed necessary.

Additionally, the Board finds that additional development is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims folder to the 
examiners who conducted the June 2009 VA 
medical examinations (KJW, M.D.), or if the 
examiners are no longer available, suitable 
replacements, and request that the examiners 
prepare an addendum to the reports.  The 
Veteran need not be re-examined unless an 
examination is deemed necessary by the 
examiner.  The examiner is asked to review 
the claims file again and to review the 
October 2009 medical opinion prepared by Dr. 
Craig N. Bash, which is tabbed in green on 
the left side of the claims file.  Dr. KJW's 
prior examination reports are tabbed in 
yellow on the right side of the claims file.  

The questions below are the same questions 
asked in the April 2009 Board remand.  They 
will be asked again in light of the findings 
and conclusions set forth in Dr. Bash's 
October 2009 report.  The examiner must 
specifically comment on the findings, 
conclusions and rationale offered by Dr. 
Bash's in his October 2009 report.

a.	The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any Meniere's syndrome/vertigo are 
etiologically related to any incidents of 
the Veteran's period of active service, to 
include his October 1979 and March 1982 
treatment sessions for a swollen and 
aching right ear and right external 
otitis.  

b.	The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any hypertension or hypertensive 
vascular disease is etiologically related 
to any incidents of the Veteran's period 
of active service, to include his May 1984 
elevated blood pressure readings, or 
whether it developed within one year of 
his discharge from active duty. 

In offering these impressions, the examiners 
must acknowledge and discuss the findings, 
conclusions and rationale offered by Dr. Bash 
in his October 2009 report.  All findings and 
conclusions should be set forth in a legible 
report, accompanied by a rationale in support 
of all conclusions expressed.  

2.  Then, readjudicate the claims.  If the 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response. 
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

___________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

